Name: Commission Regulation (EC) No 571/1999 of 16 March 1999 amending Regulation (EC) No 1426/98 fixing the maximum amount of compensatory aid for the appreciable revaluation of the pound sterling on 3 May 1998
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities17. 3. 1999 L 70/15 COMMISSION REGULATION (EC) No 571/1999 of 16 March 1999 amending Regulation (EC) No 1426/98 fixing the maximum amount of compens- atory aid for the appreciable revaluation of the pound sterling on 3 May 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrange- ments for the euro (1), and in particular Article 10(1) thereof, Whereas Commission Regulation (EC) No 1426/98 (2) fixes the maximum amount of compensatory aid for the appreciable revaluation of the pound sterling on 3 May 1998; Whereas Article 4(3) of Council Regulation (EC) No 724/ 97 of 22 April 1997 determining measures and compensation relating to appreciable revaluations that affect farm incomes (3), as last amended by Regulation (EC) No 942/98 (4), provides for the reduction or cancella- tion of the maximum amount of the first tranche of compensatory aid as a function of the effect on income of the development of the agricultural conversion rates recorded during an observation period, account also being taken of the situation on the market in the same period, which ends on 28 February 1999; Whereas Regulation (EC) No 724/97 was repealed by Regulation (EC) No 2799/98; whereas, however, to avoid overcompensation because the agricultural conversion rate for the pound sterling and the exchange rate recorded in the observation period were higher than the rate on the date of the appreciable revaluation, the maximum amount of the first tranche of compensatory aid for the appreci- able revaluation of the pound sterling on 3 May 1998 should be cancelled, because of the level reached; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 The maximum amount of ECU 2,1 million in Article 1 of Regulation (EC) No 1426/98 is replaced by EUR 0. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 349, 24. 12. 1998, p. 1. (2) OJ L 190, 4. 7. 1998, p. 17. (3) OJ L 108, 25. 4. 1997, p. 9. (4) OJ L 132, 6. 5. 1998, p. 1.